Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,201. 
The present application claims the same subject matter of a driving circuit and display device, which is same as the US patent 11,194,201.  
For example:
17/520,143
11,194,201
1. A display device, comprising: a plurality of pixels; a plurality of data lines electrically connected with the plurality of pixels; a plurality of touch electrodes overlapping at least a part of the plurality of pixels; a first circuit configured to output a data signal to the plurality of data lines; and a second circuit configured to output a first signal having a first voltage level to at least one touch electrode among the plurality of touch electrodes during a first period, and a second signal alternating between a second voltage level and a third voltage level to the at least one touch electrode during a second period, wherein the data signal includes an alternating signal corresponding to the second signal during the second period.
1. (Original) A display device, comprising: a plurality of gate lines; a plurality of data lines; a plurality of pixel electrodes electrically connected with the plurality of data lines; a plurality of common electrodes corresponding to two or more pixel electrodes among the plurality of pixel electrodes; a data driving circuit outputting data voltages to the plurality of data lines; and a driving circuit outputting a first driving signal with a first voltage level to at least one common electrode among the plurality of common electrodes during a first driving period and a second driving signal with a second voltage level and a third voltage level to the at least one common electrode during a second driving period, the second driving signal being a pulse signal, wherein the second voltage level and the third voltage level differ from the first voltage level.
2. The display device of claim 1, wherein the third voltage level is greater than the first voltage level.
2. (Original) The display device of claim 1, wherein the first voltage level is higher than the second voltage level and lower than the third voltage level.
3. The display device of claim 1, wherein the first voltage level is between the second voltage level and the third voltage level.
2. (Original) The display device of claim 1, wherein the first voltage level is higher than the second voltage level and lower than the third voltage level.
4. The display device of claim 1, wherein the second voltage level is between the first voltage level and the third voltage level.
3. (Original) The display device of claim 1, wherein the first voltage level is lower than the second voltage level, and the second voltage level is lower than the third voltage level.
5. The display device of claim 1, wherein the first period is a period for sensing a pen, and the second period is a period for sensing a finger.  

4. (Original) The display device of claim 1, wherein at least a portion of the first driving period and a portion of the second driving period overlap with a period during which the data driving circuit outputs the data voltages.
5. (Original) The display device of claim 1, wherein a difference between a root mean square (RMS) value of differences between the first driving signal and the data voltages applied during the first driving period and an RMS value of differences between the second driving signal and the data voltages applied during the second driving period falls within a preset range when a 2Application No. 15/931,401Attorney Docket No.: 085246-656745 Response Under Final Office Action(F20-0381US001) grayscale represented by a data voltage applied in the first driving period is identical to a grayscale represented by a data voltage applied during the second driving period.
6. The display device of claim 1, wherein the data signal is supplied to the plurality of data lines during the first period and the second period.
1. (Original) A display device, comprising: a plurality of gate lines; a plurality of data lines; a plurality of pixel electrodes electrically connected with the plurality of data lines; a plurality of common electrodes corresponding to two or more pixel electrodes among the plurality of pixel electrodes; a data driving circuit outputting data voltages to the plurality of data lines; and a driving circuit outputting a first driving signal with a first voltage level to at least one common electrode among the plurality of common electrodes during a first driving period and a second driving signal with a second voltage level and a third voltage level to the at least one common electrode during a second driving period, the second driving signal being a pulse signal, wherein the second voltage level and the third voltage level differ from the first voltage level.
7. The display device of claim 1, wherein a level of a signal supplied to the at least one touch electrode is changed at a point between the first period and the second period.
8. (Original) The display device of claim 1, wherein the data driving circuit outputs a data voltage modulated based on a pulse width modulation signal corresponding to the second driving signal during the second driving period.
8. The display device of claim 1, wherein a difference between a root mean square (RMS) value of differences between the first signal and the data signal applied during the first period and an RMS value of differences between the second signal and the data signal applied during the second period falls within a preset range when a grayscale represented by a data signal applied in the first period is identical to a grayscale represented by a data signal applied during the second period.  

5. (Original) The display device of claim 1, wherein a difference between a root mean square (RMS) value of differences between the first driving signal and the data voltages applied during the first driving period and an RMS value of differences between the second driving signal and the data voltages applied during the second driving period falls within a preset range when a 2Application No. 15/931,401Attorney Docket No.: 085246-656745 Response Under Final Office Action(F20-0381US001) grayscale represented by a data voltage applied in the first driving period is identical to a grayscale represented by a data voltage applied during the second driving period.
9. The display device of claim 1, further comprising: a first power circuit configured to output a first voltage having the first voltage level; and a second power circuit configured to output a second voltage having the second voltage level and a third voltage having the third voltage level, wherein the second power circuit is configured to output the first voltage from the first power circuit to the second circuit or output a modulated signal having the second voltage and the third voltage to the second circuit.
6. (Original) The display device of claim 1, further comprising: a first power circuit outputting a first voltage having the first voltage level; and a second power circuit outputting a second voltage having the second voltage level and a third voltage having the third voltage level, wherein the second power circuit outputs the first voltage outputted from the first power circuit to the driving circuit or outputs a modulated signal by a pulse width modulation, the second voltage, and the third voltage to the driving circuit.
10. The display device of claim 1, wherein the second circuit is configured to receive a sensing signal from at least one touch electrode during the second period.
7. (Original) The display device of claim 1, wherein the driving circuit receives a sensing signal from at least one common electrode to which the second driving signal is applied during the second driving period and outputs sensing data into which the received sensing signal is converted.
11. A touch circuit, comprising: a first circuit configured to output a data signal to the plurality of data lines; and a second circuit configured to output a first signal having a first voltage level to at least one touch electrode among a plurality of touch electrodes during a first period, and a second signal alternating between a second voltage level and a third voltage level to the at least one touch electrode during a second period, wherein the data signal includes an alternating signal corresponding to the second signal during the second period, and an electrode driver configured to output a first signal having a first voltage level to at least one touch electrode of a plurality of touch electrodes disposed on a panel during a first period, and 25 80607426.1ATTORNEY DOCKET NO.: 085246-707715 (F20-0381US002C1) a second signal alternating between a second voltage level and a third voltage level to the at least one touch electrode during a second period.
1. (Original) A display device, comprising: a plurality of gate lines; a plurality of data lines; a plurality of pixel electrodes electrically connected with the plurality of data lines; a plurality of common electrodes corresponding to two or more pixel electrodes among the plurality of pixel electrodes; a data driving circuit outputting data voltages to the plurality of data lines; and a driving circuit outputting a first driving signal with a first voltage level to at least one common electrode among the plurality of common electrodes during a first driving period and a second driving signal with a second voltage level and a third voltage level to the at least one common electrode during a second driving period, the second driving signal being a pulse signal, wherein the second voltage level and the third voltage level differ from the first voltage level.
12. The touch circuit of claim 11, wherein the third voltage level is greater than the first voltage level.
2. (Original) The display device of claim 1, wherein the first voltage level is higher than the second voltage level and lower than the third voltage level.
13. The touch circuit of claim 11, wherein the first voltage level is between the second voltage level and the third voltage level.
2. (Original) The display device of claim 1, wherein the first voltage level is higher than the second voltage level and lower than the third voltage level.
14. The touch circuit of claim 11, wherein the second voltage level is between the first voltage level and the third voltage level.

3. (Original) The display device of claim 1, wherein the first voltage level is lower than the second voltage level, and the second voltage level is lower than the third voltage level.
15. The touch circuit of claim 11, further comprising: a first power circuit configured to output a first voltage having the first voltage level; and a second power circuit configured to output a second voltage having the second voltage level and a third voltage having the third voltage level.
14. (Original) The driving circuit of claim 10, wherein the first voltage level of first voltage is generated from a first power circuit, and wherein the second voltage level of second voltage and the third voltage level of third voltage are generated from a second power circuit.
16. The touch circuit of claim 15, wherein the second power circuit is configured to output the first voltage supplied from the first power circuit to the second circuit or output a modulated signal having the second voltage and the third voltage to the second circuit.
15. (Original) The driving circuit of claim 14, wherein the second power circuit outputs the first voltage received from the first power circuit or outputs a signal modulated based on a pulse width modulation signal, the second voltage, and the third voltage.



	Claims 1-16 are allowable over the prior art of record. The obvious double patenting rejection, set forth in this Office action, would need to be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628